DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/114,194 filed on November 18, 2020. Claims 1 to 24 are currently pending with the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/09/2019 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The examiner notes the priority of the provisional application dated August 25, 2017.

Claim Objections
Claims 1 is objected to because of the following informalities:
Claim 1, page 3 line 5, recites “in response to receiving a selection one of the plurality of topics”. 
There appears to be a typo in this limitation. The claim should recite “in response to receiving a selection of one of the plurality of topics”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 41, however, claim 41 does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-13, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zahran. (U.S. Publication No.: US 20140283055 A1) hereinafter Zahran, in view of Browning et al. (U.S. Patent No.: 9552399 B1) hereinafter Browning.
	As to claim 1:

	A method for identifying safety and wellness climate concerns from social media content, the method comprising [Paragraph 0005 and 0016 teaches a method for providing alerts and structured information, and in particular, to provide structured information based at least in part on unstructured information. Paragraph 0017 teaches unstructured information includes, for example general webpage information, audio/visual information, metadata, and social media content. Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0034 and Figure 2 teach a content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources 102a. Paragraph 0039 teaches the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients. The examiner interprets unstructured social media content includes weather information from web browsers and RSS feeds which in turn, information from security channels and weather channels is interpreted to be safety and wellness climate concerns.]: 
5storing a library of terms in a database, the library of terms including terms to constrain searching of social media content to safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a 
The examiner interprets routing structured data items directly into a CAP data structure to be the claimed storing a library of terms in database, wherein the data structure is interpreted to be or include a database. The examiner also interprets selecting pre-identified content based on known terms, phrases, and semantics from data sources that include social media sites to be the claimed constraining ; 
obtaining or accessing an identification of an enterprise [Paragraph 0035, Figure 1, and Figure 2 teach content listener interface 204 is configured to receive content (e.g., data items) pushed from data sources 102b. For example, the content listener interface 204 may register to receive data items from one or more Twitter users, hashtags, and/or keywords. Thus, the content listener interface 204 receives data items as the information is generated. Paragraph 0064 teaches CAP processor 222 may further be configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. The examiner interprets registering to receive data to be the claimed obtaining an identification of an enterprise wherein, although not explicitly stated, the identification is obtaining through registration and the enterprise interpreted to be Twitter. The examiner also notes the interpretation of enterprise could be a school, organization, entity, or client of the system wherein client name is interpreted to be the identification of an enterprise.]; 
identifying social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0027 and Figure 1 teaches the illustrated system 100 includes a moderation system 101 that receives information from data sources based on one or more of the following: 
10A) detection of one or more terms from the library of terms associated with safety concerns in the social media content in response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases. Paragraph 0022 teaches a dictionary comparison searches for particular words (e.g., Nuclear, Hostage, War, Hurricane, etc.) regardless of the context. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. The examiner interprets the information generated from data structures to be the claimed detected one or more terms from the library of terms. Paragraph 0052 teaches dictionary classifier 208 operates in conjunction with the content scorer 212 to determine either a total threat score or a dictionary threat score. The content scorer 212 determines a dictionary score based on individually , 
B) detection of one or more terms from the library of terms and one or more attributes in the social media content in response to an execution 15 of a search, or 
C) detection of a combination of one or more enterprise-related search terms and one or more terms from the library of terms in the social media content in response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases. Paragraph 0022 teaches a dictionary comparison searches for particular words (e.g., Nuclear, Hostage, War, Hurricane, etc.) regardless of the context. Paragraph 0043 teaches a phrase that includes the word `nuclear` is weighted relatively higher when the context is North Korea or a terrorist organization compared to when the context is power generation. Paragraph 0058 teaches CAP processor 222 is configured to convert a data item (and/or the corresponding threat score) into a CAP data structure used as an alert by the decision system 108. To create a CAP data structure, the example CAP processor 222 formats at least some of the information within the data item into a CAP template. Paragraph 0064 teaches CAP processor 222 may further be configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The examiner interprets matching client employee names, facility locations, product names to be the claimed ,
 where identifying social media content that includes safety and wellness climate 20 concerns is based on A), identifying enterprise-relevant social media content that includes safety and wellness climate concerns by determining an existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. Paragraph 0091 and Figure 8 teach a graphical example of a CAP data structure. The XML code (between Paragraph 0091 and 0092) includes a CAP data structure implemented as a series of instructions. It should be noted that the instructions include labels for the different fields, including urgency, certainty, category, and severity. In addition, the data structure includes fields for a description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>). The data structure also includes hyperlinks to additional information, which may be displayed as links in 
The examiner interprets the CAP data structure XML code containing labels for fields, including urgency, certainty, category, severity, description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>) to be representative of the claimed identification social media content including safety and wellness climate concerns based on A), identification of enterprise-relevant social media content, and the existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns wherein the detected term from the pre-identified terms resulting from the content query interface searching websites and data sources is interpreted to be A). The CAP data structure used to render the graphical representation in Figure 8 representing data fields that show a relationship between the highlighted content of concern (nuclear) and the enterprise entity (Department of Homeland Security) as is interpreted to be the claimed identifying enterprise-relevant social media content that includes safety and wellness climate concerns wherein the XML code wherein content from security and weather channels are interpreted to be the safety and well climate concerns and Figure 8 depicts the relationship between the detected term and the enterprise.],
where identifying social media content that includes safety and wellness climate 25 concerns is based on B) or C), the identified social media content is enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information 
The examiner interprets the CAP data structure XML code containing labels for fields, including urgency, certainty, category, severity, description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>) to be representative of the claimed identification social media content including safety and wellness climate concerns based on C), identification of enterprise-relevant social media content, and the existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns wherein the detected term from the pre-identified terms resulting from the content query interface searching websites and data sources is interpreted to be A). The CAP data structure used to render the graphical representation in Figure 8 representing data fields that show a relationship between the highlighted content of concern (nuclear) and the enterprise entity (Department of Homeland Security) as is interpreted to be the claimed identifying enterprise-relevant social media content that includes safety and wellness climate concerns wherein the XML code and ; and MEL 27982501v.1 67 125889-00302 
aggregating and analyzing information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0031 and Figure 1 teach any CAP alerts 106 generated by the moderation system 101 are transmitted to a decision system 108. The example decision system 108 aggregates CAP alerts 106 to determine whether there is a security or safety risk for one or more subscribing clients. The decision system 108 may operate as a combination of machine intelligence with human operators to determine when a situation warrants action. If the decision system 108 determines that a client is at risk, the decision system 108 transmits one or more alerts to, for example, a client device. The examiner interprets the aggregating CAP alerts and determining whether there is a security or safety risk for one or more subscribing clients to be the claimed aggregating and analyzing information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns wherein the for one or more subscribing clients is reasonably interpreted to be the claimed enterprise. Content from security and weather channels are interpreted to be the safety and well climate concerns.]
wherein the aggregating and analyzing information includes: aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0021 teaches each piece of unstructured information (e.g., a data item. Paragraph 0042 teaches example semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.).
Note: The examiner interprets compiling days, weeks, or years of data items reasonably anticipates aggregating information and aggregating the identified enterprise-relevant social media content, wherein the data items associated with a particular issue (weather, terror, political instability, etc.) is interpreted to reasonably anticipate the claimed aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content. Weather, terror, political instability, etc. are interpreted to be the claimed one or more of a plurality of topics, compiled training data comprising days, weeks, or years of received data items is interpreted to be the claimed formed aggregated social media content.];
 generating a trending alert a topic analysis value exceeds a threshold value Paragraph 0005 teaches a method includes determining a threat score for the data item by matching information associated with the data item to pre-identified information associated with a numerical value. The method further includes responsive to the threat score exceeding a predetermined threshold, creating a CAP data structure that includes at least a portion of the information associated with the data item and transmitting the Common Alerting Protocol data structure. Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0021 teaches each piece of unstructured information (e.g., a data item. Paragraph 0042 teaches example semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.). Paragraph 0031 and Figure 1 teach any CAP alerts 106 generated by the moderation system 101 are transmitted to a decision system 108. The example decision system 108 aggregates CAP alerts 106 to determine whether there is a security or safety risk for one or more subscribing clients. The decision system 108 may operate as a combination of machine intelligence with human operators to determine when a situation warrants action. If the decision system 108 determines that a client is at risk, the decision system 108 transmits one or more alerts to, for example, a client device. Paragraph 0042 and Figure 2 teach the calibration processor 214 
To further elaborate, the examiner interprets the pre-identified information associated with data items converted to CAP data structures to be the claimed identified enterprise- relevant social media content that includes safety and wellness climate concerns wherein the conversion to CAP data structures occurs as a result of the calibration process that includes identifying trends which anticipates the analyzing to detect a trend. Once the trend analysis is complete, it is decided that a CAP data structure should be formulated, sent to the decision system, and based on an analysis of threat scores associated with weather, terror, political instability topbics, the CAP data structure alert I sent to the client. 

Zahran discloses most of the limitation as set forth in the rejection of claim 1 but does not appear to expressly disclose in response to receiving a selection of one of the plurality of topics, displaying, via a graphical user interface, information on one of the aggregated social media content corresponding to the selected topic, wherein the information includes a magnitude or trend in a sentiment of members of a community associated with an enterprise, in response to receiving a selection one of the plurality of topics, monitoring a magnitude and a rate of change of a characteristic of the aggregated social media content corresponding to the selected topic, and trends for the user-selected topic when the monitored magnitude or rate of change.
Browning discloses: 
in response to receiving a selection of one of the plurality of topics, displaying, via a graphical user interface, information on one of the aggregated social media content corresponding to the selected topic, wherein the information includes a magnitude or trend in a sentiment of members of a community associated with an enterprise and trends for the user-selected topic when the monitored magnitude or rate of change [Column 3 Lines 51-64 teaches display of information may, for example, indicate multiple categories, and visually indicate information about relative or absolute values for respective categories based on each of multiple selected factors, such as based on use of one or more of the following information for a displayed representation of a category: size, horizontal location, vertical location, color, an associated halo (or shadow), horizontal movement, vertical movement, displayed tags or other visual indicators, etc. —as one example, such information may be provided for a current time period and/or next future time period and for selected factors that include total quantity of constituent content items, rate of change in total quantity, and aggregate sentiment. Column 4 Lines 34-51 teach users 140 who each have one or more associated client devices, which the users use to interact with one or more comment data sources 125 over one or more networks 100, such as by supplying user comments or other content items (not shown) to those comment data sources. The comment data sources 125 include one or more social networking sites 110, one or more search engines 115, and one or more other user-accessible sites 120. Such comment data sources may have various forms in various embodiments, and the resulting user comments or other user-supplied content items may similarly have various forms in various embodiments, as discussed in greater detail elsewhere. After users 140 have provided user comments or other user-supplied content items to comment data sources 125, the GDP service 150 may interact with the comment data sources 125 over one or more networks 100 to obtain corresponding content items, and to store such information 160 for subsequent analysis. Column 8 Lines 14-17 and 30-33 teach information that may be predicted with respect to a corresponding selected factor for a comment group and/or a category include… a predicted amount (or change) of one or more types of sentiment in the content items included in the comment group and/or associated with the category (or particular intersection) in one or more future time periods. Column 8 Lines 51-54 teach the generating of the prediction information includes performing trend prediction based on the aggregated 
Note: The examiner interprets the user selecting a topic, such as “Nature” from the list of topics displayed in the GUI to read on the claimed receiving a selection of one of the plurality of topics. Display information updated to reflect the corresponding selected “Nature” topic is interpreted to read on the claimed in response to receiving a selection. Users of the social networking sites is interpreted to be the claimed members of a community associated with an enterprise, wherein users associated with one of the one or more social networking sites is interpreted to be the community. Obtaining corresponding content items to store such information for subsequent analysis is interpreted to read on the claimed information on one of the aggregated social media content and display information derived from the obtained comments to reflect the selected topic is interpreted to read on the claimed displaying ; and 
in response to receiving a selection one of the plurality of topics, monitoring a magnitude and a rate of change of a characteristic of the aggregated social media content corresponding to the selected topic [Column 3 Lines 51-64 teaches display of information may, for example, indicate multiple categories, and visually indicate information about relative or absolute values for respective categories based on each of multiple selected factors, such as based on use of one or more of the following information for a displayed representation of a category: size, horizontal location, vertical location, color, an associated halo (or shadow), horizontal movement, vertical movement, displayed tags or other visual indicators, etc. —as one example, such information may be provided for a current time period and/or next future time period and for selected factors that include total quantity of constituent content items, rate of change in total quantity, and aggregate sentiment. Figure 2M:1720 and Column 27 Lines 12-21 teach the GUI controls 1720 include information about various topics or other attributes that are shared across multiple categories and/or classifications, with each such topic or other attribute being user-selectable in the current example. Thus, for example, if the user were to select the “Nature” control 1720, the display of information in the GUI 1700 may be updated to reflect one or more comment groups corresponding to the “Nature” topic across the current classification 1605a and categories 1610.  Column 27 Lines 25-30 teach additional information for a selected shared topic or 
Note: The examiner interprets the rate of change over time to reasonably includes the claimed monitoring a magnitude and rate of change over time of a characteristic, wherein quantity is interpreted to read on the claimed magnitude, quantity is also interpreted to be the claimed characteristic of the aggregated social media content corresponding to the selected topic, and the obtained comments corresponding to the selected topic as part of the GUI is interpreted to be the claimed aggregated social media content corresponding to the selected topic.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran, by incorporating a user selectable topic out of a plurality topics and displaying information associated with the selected via the GUI (see Browning Column 3 Lines 51-64, Column 4 Lines 34-51, Column 8 Lines 51-54, Figure 2M:1720 and Column 27 Lines 12-21, Column 27 Lines 41-45, and Column 29 Lines 7-16), because both applications are directed to social media content analysis; incorporating a user selectable topic out of a plurality topics and displaying information associated with the selected via the GUI provide various types of benefits to various entities, such as people planning for attendance at inauguration-related activities, companies that are offering products or services affected 
 
As to claim 2:
Zahran discloses:
The method of claim 1, wherein the one or more attributes establish a relationship between the social media content and the enterprise [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis includes a semantic comparison of words or phrases within the data item to pre-identified semantic words or phrases. The analysis may further include a determination of one or more geographic (or logical) locations associated with the data item. Paragraph 0064 and Figure 2 teach CAP processor 222 configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 matches client employee names, client facility locations, client product names, etc. to information within a data item. The CAP processor 222 may identify that all CAP data structures associated with Nogales, Mexico are to be transmitted to client(s) with a manufacturing plant within that city. The CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. The examiner interprets geographic locations to be the claimed one or more attributes wherein locations are represented by a determination of client facility locations. The CAP data structure’s inclusion of associated clients is interpreted to be the claimed established relationship between the social media content, contained in the CAP data structured, and the client (the enterprise)].


Zahran discloses:
The method of claim 1, wherein the one or more attributes include one or more of: a geo-location associated with the social media content, information regarding an author of the social media content, or metadata of the social media content [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis includes a semantic comparison of words or phrases within the data item to pre-identified semantic words or phrases. The analysis may further include a determination of one or more geographic (or logical) locations associated with the data item. Paragraph 0064 and Figure 2 teach CAP processor 222 configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 matches client employee names, client facility locations, client product names, etc. to information within a data item. The CAP processor 222 may identify that all CAP data structures associated with Nogales, Mexico are to be transmitted to client(s) with a manufacturing plant within that city. The CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. The examiner interprets geographic locations to be the claimed one or more attributes wherein locations are represented by a determination of client facility locations. The CAP data structure’s inclusion of associated clients is interpreted to be the claimed established relationship between the social media content, contained in the CAP data structured, and the client (the enterprise)].

As to claim 6:
Zahran discloses:
The method of claim 1, further comprising automatically executing by the processor, searches for one or more terms from the library of terms in social media content at periodic time intervals [Paragraph 0034, Figure 1, and Figure 2 teach to compile information from data sources 102, the example moderation system 101 includes a content query interface 202 and a content listener interface 204. The example content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources 102a. The content query interface 202 may also subscribe to data sources 102a from which data items are periodically pulled. For example, the content query interface 202 may be configured to access and pull data items from different data sources at different time intervals such that more relevant websites and data feeds are accessed more frequently.]

As to claim 7:
Zahran discloses:
The method of claim 1, wherein the one or more enterprise-related search terms include one or more search terms provided by the enterprise [Paragraph 0050 the pre-identified terms are selected by personnel (e.g., personnel working in conjunction with the moderator 216) based on previous data items and/or trending current events. Paragraph 0064 teaches the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The examiner interprets the client to be the claimed enterprise and the pre-identified terms selected by personnel, employee names, client facility locations, client product names to be the provided enterprise-related search terms wherein matching client information to data items is interpreted to be the claimed search.]

As to claim 8:

The method of claim 1, wherein the one or more search terms are stored in a database [Paragraph 0005 teaches creating a CAP data structure that includes at least a portion of the information associated with the data item. Paragraph 0050 teaches a dictionary classifier 208 of FIG. 2 is configured to compare terms (or phrases) with data items to a data structure 218 that includes pre-identified terms (or phrases). Paragraph 0051 teaches data structure 218 of FIG. 2 may be implemented by any computer-readable medium, including RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media. Paragraph 0069 teaches any type of suitable data structure (e.g., a flat file data structure, a relational database, a tree data structure, etc.) may be used. The examiner interprets the one or more search terms to be the pre-identified terms used to compare terms within a data structure to be the claimed one or more search terms wherein the data structure that includes pre-identified terms or phrases is or can be a relational database.]

As to claim 9:
Zahran discloses:
The method of claim 1, wherein terms in the library are organized into the plurality of topics [Paragraph 0042 and Figure 2 teach semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.).  The calibration processor 214 then analyzes these data items using natural language algorithms to identify trends, patterns, and semantics. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.). Paragraph 0066 teaches the semantic classifier 206 may and each topic includes an algorithm used to combine the one or more enterprise-related search terms with the one or more terms from the library under the respective topic, wherein an algorithm for one or more of the topics is different for an algorithm for another of the topics [Paragraph 0021 teaches for each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. Paragraph 0041 teaches the semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items. For example, the semantic classifier 206 may include a Waikato Environment for Knowledge Analysis ("Weka") algorithm to match pre-identified content to content within data items. Paragraph 0042 and Figure 2 teach semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.). The calibration processor 214 then analyzes these data items using natural language algorithms to identify trends, patterns, and semantics. Paragraph 0046 and Figure 2 teach the calibration processor 214 may operate a calibration routine for a new pseudo-language communications being employed by a terrorist group. The calibration processor 214 analyses messages, for example, over social media to identify patterns and determine meanings of phrases (e.g., determine pre-identified information). The semantic classifier 206 uses this information to then assess whether a data item corresponds to the terrorist group. Paragraph 0064 teaches the CAP processor 222 may include within the CAP data structure the name(s) of the associated clients.

wherein the plurality of topics include one or more of shooter fandom, bullying, harm to others, self-harm, and sexual violence [Paragraph 0042 and Figure 2 teach semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.).  The calibration processor 214 then analyzes these data items using natural language algorithms to identify trends, patterns, and semantics. Paragraph 0066 teaches the semantic classifier 206 may be configured to analyze video to identify a riot. 
Note: Classifications, issues, or contexts are interpreted to be the claimed organized plurality of topics. The examiner also interprets terror or terrorism to include the claimed harm to others or harm to self.]

As to claim 10:
Zahran discloses:
The method of claim 1, wherein the existence of the relationship between the social media content that includes safety and wellness climate concerns and the enterprise is determined by the social media content or the one or more attributes [Paragraph 0064 teaches the CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. For example, the CAP processor 222 may identify that all CAP data structures associated with Nogales, Mexico are to be transmitted to client(s) with a manufacturing 

As to claim 11:
Zahran discloses:
The method of claim 1, wherein the one or more search terms relate to or describe the 5 enterprise [Paragraph 0050 the pre-identified terms are selected by personnel (e.g., personnel working in conjunction with the moderator 216) based on previous data items and/or trending current events. Paragraph 0064 teaches the CAP processor 222 includes within the CAP data structure the name(s) of the associated clients. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The examiner interprets matching using client information to be pre-identified terms therefore teaching the claimed search terms describing the enterprise.]

As to claim 12:
Zahran discloses:
The method of claim 1, wherein information regarding the identified enterprise- relevant social media content that includes safety and wellness climate concerns is analyzed to detect a trend and a trend alert is issued based on the analysis [Paragraph 0005 teaches a method includes determining a threat score for the data item by matching information associated with the data item to pre-identified information associated with a numerical value. The method further includes responsive to the threat score exceeding a predetermined threshold, creating a CAP data structure that includes at 
To further elaborate, the examiner interprets the pre-identified information associated with data items converted to CAP data structures to be the claimed identified enterprise- relevant social media content that includes safety and wellness climate concerns wherein the conversion to CAP data structures occurs as a result of the calibration process that includes identifying trends which anticipates the analyzing to detect a trend. Once the trend analysis is complete, it is decided that a CAP data structure should be formulated, sent to the decision system, and based on an analysis of threat scores, the CAP data structure alert I sent to the client. 

As to claim 13:
Zahran discloses:
The method of claim 12, further comprising generating and transmitting the trend 10 alert to the enterprise [Paragraph 0005 teaches a method includes determining a threat score for the data item by matching information associated with the data item to pre-identified information associated with a numerical value. The method further includes responsive to the threat score exceeding a predetermined 
To further elaborate, the examiner interprets the pre-identified information associated with data items converted to CAP data structures to be the claimed identified enterprise- relevant social media content that includes safety and wellness climate concerns wherein the conversion to CAP data structures occurs as a result of the calibration process that includes identifying trends which anticipates the analyzing to detect a trend. Once the trend analysis is complete, it is decided that a CAP data structure should be formulated, sent to the decision system, and based on an analysis of threat scores, the CAP data structure alert I sent to the client. 

As to claim 23:
Zahran discloses:
A system for identifying safety and wellness climate concerns from social media 20 content, the system comprising [Paragraph 0005 and 0016 teaches a system for providing alerts and structured information, and in particular, to provide structured information based at least in part on unstructured :
a processor; and a memory in communication with the processor, the memory can store instructions that causes the processor to [Paragraph 0068 and Figure 3 teach the moderation system 101, the decision system 108, and/or any one of the components 202-224 includes one more processors 304 communicatively coupled by an address/data bus 306 to one or more memory devices 308. Paragraph 0069 and Figure 3 teach memory devices 308 store software instructions.]: 
store a library of terms in a database, the library of terms including terms to 25 constrain searching of social media content to safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data 
The examiner interprets routing structured data items directly into a CAP data structure to be the claimed storing a library of terms in database, wherein the data structure is interpreted to be or include a database. The examiner also interprets selecting pre-identified content based on known terms, phrases, and semantics from data sources that include social media sites to be the claimed constraining ;
obtain or access an identification of an enterprise [Paragraph 0035, Figure 1, and Figure 2 teach content listener interface 204 is configured to receive content (e.g., data items) pushed from data sources 102b. For example, the content listener interface 204 may register to receive data items from one or more Twitter users, hashtags, and/or keywords. Thus, the content listener interface 204 receives data items as the information is generated. Paragraph 0064 teaches CAP processor 222 may further be configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. The examiner interprets registering to receive data to be the claimed obtaining an identification of an enterprise wherein, although not explicitly stated, the identification is obtaining through registration and the enterprise interpreted to be Twitter. The examiner also notes the interpretation of enterprise could be a school, organization, entity, or client of the system wherein client name is interpreted to be the identification of an enterprise.];
identify social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0027 and Figure 1 teaches the illustrated system 100 includes a moderation system 101 that receives information from data sources based on one or more of the following:
A) detection of one or more terms from the library of terms in the social media content associated with safety concerns in 5 response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases. Paragraph 0022 teaches a dictionary comparison searches for particular words (e.g., Nuclear, Hostage, War, Hurricane, etc.) regardless of the context. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. The examiner interprets the information generated from data structures to be the claimed detected one or more terms from the library of terms. Paragraph 0052 teaches dictionary classifier 208 operates in conjunction with the content scorer 212 to determine either a total threat score or a dictionary threat score. The content scorer 212 determines a dictionary score based on individually ,  
B) detection of one or more terms from the library of terms and one or more attributes in the social media content in response to an execution of a search, or 
C) detection of a combination of one or more enterprise-related10 search terms and one or more terms from the library of terms in the social media content in response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases. Paragraph 0022 teaches a dictionary comparison searches for particular words (e.g., Nuclear, Hostage, War, Hurricane, etc.) regardless of the context. Paragraph 0043 teaches a phrase that includes the word `nuclear` is weighted relatively higher when the context is North Korea or a terrorist organization compared to when the context is power generation. Paragraph 0058 teaches CAP processor 222 is configured to convert a data item (and/or the corresponding threat score) into a CAP data structure used as an alert by the decision system 108. To create a CAP data structure, the example CAP processor 222 formats at least some of the information within the data item into a CAP template. Paragraph 0064 teaches CAP processor 222 may further be configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The examiner interprets matching client employee names, facility locations, product names to be the claimed ,
where the identification of social media content that includes safety and wellness climate concerns is based on A), enterprise-relevant social media content 15 that includes safety and wellness climate concerns is identified by determining an existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. Paragraph 0091 and Figure 8 teach a graphical example of a CAP data structure. The XML code (between Paragraph 0091 and 0092) includes a CAP data structure implemented as a series of instructions. It should be noted that the instructions include labels for the different fields, including urgency, certainty, category, and severity. In addition, the data structure includes fields for a description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>). The data structure also includes hyperlinks to additional information, which may be displayed as links in 
The examiner interprets the CAP data structure XML code containing labels for fields, including urgency, certainty, category, severity, description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>) to be representative of the claimed identification social media content including safety and wellness climate concerns based on A), identification of enterprise-relevant social media content, and the existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns wherein the detected term from the pre-identified terms resulting from the content query interface searching websites and data sources is interpreted to be A). The CAP data structure used to render the graphical representation in Figure 8 representing data fields that show a relationship between the highlighted content of concern (nuclear) and the enterprise entity (Department of Homeland Security) as is interpreted to be the claimed identifying enterprise-relevant social media content that includes safety and wellness climate concerns wherein the XML code wherein content from security and weather channels are interpreted to be the safety and well climate concerns and Figure 8 depicts the relationship between the detected term and the enterprise.], 
where the identification of social media content that includes safety and wellness climate concerns is based on B) or C), the identified social media content is 20 enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane 
The examiner interprets the CAP data structure XML code containing labels for fields, including urgency, certainty, category, severity, description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>) to be representative of the claimed identification social media content including safety and wellness climate concerns based on C), identification of enterprise-relevant social media content, and the existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns wherein the detected term from the pre-identified terms resulting from the content query interface searching websites and data sources is interpreted to be A). The CAP data structure used to render the graphical representation in Figure 8 representing data fields that show a relationship between the highlighted content of concern (nuclear) and the enterprise entity (Department of Homeland Security) as is interpreted to be the claimed identifying enterprise-relevant social media content that includes safety and wellness climate concerns wherein the XML code and ; and 
aggregate and analyze information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0031 and Figure 1 teach any CAP alerts 106 generated by the moderation system 101 are transmitted to a decision system 108. The example decision system 108 aggregates CAP alerts 106 to determine whether there is a security or safety risk for one or more subscribing clients. The decision system 108 may operate as a combination of machine intelligence with human operators to determine when a situation warrants action. If the decision system 108 determines that a client is at risk, the decision system 108 transmits one or more alerts to, for example, a client device. The examiner interprets the aggregating CAP alerts and determining whether there is a security or safety risk for one or more subscribing clients to be the claimed aggregating and analyzing information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns wherein the for one or more subscribing clients is reasonably interpreted to be the claimed enterprise. Content from security and weather channels are interpreted to be the safety and well climate concerns.]
wherein the aggregate and analyze information includes: aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0021 teaches each piece of unstructured information (e.g., a data item. Paragraph 0042 teaches example semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.).
Note: The examiner interprets compiling days, weeks, or years of data items reasonably anticipates aggregating information and aggregating the identified enterprise-relevant social media content, wherein the data items associated with a particular issue (weather, terror, political instability, etc.) is interpreted to reasonably anticipate the claimed aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content. Weather, terror, political instability, etc. are interpreted to be the claimed one or more of a plurality of topics, compiled training data comprising days, weeks, or years of received data items is interpreted to be the claimed formed aggregated social media content.];
 generating a trending alert a topic analysis value exceeds a threshold value Paragraph 0005 teaches a method includes determining a threat score for the data item by matching information associated with the data item to pre-identified information associated with a numerical value. The method further includes responsive to the threat score exceeding a predetermined threshold, creating a CAP data structure that includes at least a portion of the information associated with the data item and transmitting the Common Alerting Protocol data structure. Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0021 teaches each piece of unstructured information (e.g., a data item. Paragraph 0042 teaches example semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.). Paragraph 0031 and Figure 1 teach any CAP alerts 106 generated by the moderation system 101 are transmitted to a decision system 108. The example decision system 108 aggregates CAP alerts 106 to determine whether there is a security or safety risk for one or more subscribing clients. The decision system 108 may operate as a combination of machine intelligence with human operators to determine when a situation warrants action. If the decision system 108 determines that a client is at risk, the decision system 108 transmits one or more alerts to, for example, a client device. Paragraph 0042 and Figure 2 teach the calibration processor 214 
To further elaborate, the examiner interprets the pre-identified information associated with data items converted to CAP data structures to be the claimed identified enterprise- relevant social media content that includes safety and wellness climate concerns wherein the conversion to CAP data structures occurs as a result of the calibration process that includes identifying trends which anticipates the analyzing to detect a trend. Once the trend analysis is complete, it is decided that a CAP data structure should be formulated, sent to the decision system, and based on an analysis of threat scores associated with weather, terror, political instability topbics, the CAP data structure alert I sent to the client. 

Zahran discloses most of the limitation as set forth in the rejection of claim 23 but does not appear to expressly disclose in response to receiving a selection of one of the plurality of topics, displaying, via a graphical user interface, information on one of the aggregated social media content corresponding to the selected topic, wherein the information includes a magnitude or trend in a sentiment of members of a community associated with an enterprise, in response to receiving a selection one of the plurality of topics, monitoring a magnitude and a rate of change of a characteristic of the aggregated social media content corresponding to the selected topic, and trends for the user-selected topic when the monitored magnitude or rate of change.
Browning discloses: 
in response to receiving a selection of one of the plurality of topics, displaying, via a graphical user interface, information on one of the aggregated social media content corresponding to the selected topic, wherein the information includes a magnitude or trend in a sentiment of members of a community associated with an enterprise and trends for the user-selected topic when the monitored magnitude or rate of change [Column 3 Lines 51-64 teaches display of information may, for example, indicate multiple categories, and visually indicate information about relative or absolute values for respective categories based on each of multiple selected factors, such as based on use of one or more of the following information for a displayed representation of a category: size, horizontal location, vertical location, color, an associated halo (or shadow), horizontal movement, vertical movement, displayed tags or other visual indicators, etc. —as one example, such information may be provided for a current time period and/or next future time period and for selected factors that include total quantity of constituent content items, rate of change in total quantity, and aggregate sentiment. Column 4 Lines 34-51 teach users 140 who each have one or more associated client devices, which the users use to interact with one or more comment data sources 125 over one or more networks 100, such as by supplying user comments or other content items (not shown) to those comment data sources. The comment data sources 125 include one or more social networking sites 110, one or more search engines 115, and one or more other user-accessible sites 120. Such comment data sources may have various forms in various embodiments, and the resulting user comments or other user-supplied content items may similarly have various forms in various embodiments, as discussed in greater detail elsewhere. After users 140 have provided user comments or other user-supplied content items to comment data sources 125, the GDP service 150 may interact with the comment data sources 125 over one or more networks 100 to obtain corresponding content items, and to store such information 160 for subsequent analysis. Column 8 Lines 14-17 and 30-33 teach information that may be predicted with respect to a corresponding selected factor for a comment group and/or a category include… a predicted amount (or change) of one or more types of sentiment in the content items included in the comment group and/or associated with the category (or particular intersection) in one or more future time periods. Column 8 Lines 51-54 teach the generating of the prediction information includes performing trend prediction based on the aggregated 
Note: The examiner interprets the user selecting a topic, such as “Nature” from the list of topics displayed in the GUI to read on the claimed receiving a selection of one of the plurality of topics. Display information updated to reflect the corresponding selected “Nature” topic is interpreted to read on the claimed in response to receiving a selection. Users of the social networking sites is interpreted to be the claimed members of a community associated with an enterprise, wherein users associated with one of the one or more social networking sites is interpreted to be the community. Obtaining corresponding content items to store such information for subsequent analysis is interpreted to read on the claimed information on one of the aggregated social media content and display information derived from the obtained comments to reflect the selected topic is interpreted to read on the claimed displaying ; and 
in response to receiving a selection one of the plurality of topics, monitoring a magnitude and a rate of change of a characteristic of the aggregated social media content corresponding to the selected topic [Column 3 Lines 51-64 teaches display of information may, for example, indicate multiple categories, and visually indicate information about relative or absolute values for respective categories based on each of multiple selected factors, such as based on use of one or more of the following information for a displayed representation of a category: size, horizontal location, vertical location, color, an associated halo (or shadow), horizontal movement, vertical movement, displayed tags or other visual indicators, etc. —as one example, such information may be provided for a current time period and/or next future time period and for selected factors that include total quantity of constituent content items, rate of change in total quantity, and aggregate sentiment. Figure 2M:1720 and Column 27 Lines 12-21 teach the GUI controls 1720 include information about various topics or other attributes that are shared across multiple categories and/or classifications, with each such topic or other attribute being user-selectable in the current example. Thus, for example, if the user were to select the “Nature” control 1720, the display of information in the GUI 1700 may be updated to reflect one or more comment groups corresponding to the “Nature” topic across the current classification 1605a and categories 1610.  Column 27 Lines 25-30 teach additional information for a selected shared topic or 
Note: The examiner interprets the rate of change over time to reasonably includes the claimed monitoring a magnitude and rate of change over time of a characteristic, wherein quantity is interpreted to read on the claimed magnitude, quantity is also interpreted to be the claimed characteristic of the aggregated social media content corresponding to the selected topic, and the obtained comments corresponding to the selected topic as part of the GUI is interpreted to be the claimed aggregated social media content corresponding to the selected topic.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran, by incorporating a user selectable topic out of a plurality topics and displaying information associated with the selected via the GUI (see Browning Column 3 Lines 51-64, Column 4 Lines 34-51, Column 8 Lines 51-54, Figure 2M:1720 and Column 27 Lines 12-21, Column 27 Lines 41-45, and Column 29 Lines 7-16), because both applications are directed to social media content analysis; incorporating a user selectable topic out of a plurality topics and displaying information associated with the selected via the GUI provide various types of benefits to various entities, such as people planning for attendance at inauguration-related activities, companies that are offering products or services affected 

As to claim 24:
Zahran discloses:
A non-transitory computer-readable storage medium storing code representing 25 instructions that when executed are configured to cause a processor to [Paragraph 0051 and Figure 2 teach data structure 218 of FIG. 2 implemented by any computer-readable medium, including RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media. Paragraph 0092 teaches components may be provided as a series of computer instructions on any conventional computer-readable medium, including RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media. The instructions may be configured to be executed by a processor, which when executing the series of computer instructions performs or facilitates the performance of all or part of the disclosed methods and procedures]:
store a library of terms in a database, the library of terms including terms to constrain searching of social media content to safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0026 teaches data structures generated by the moderation system may be created for virtually any format for direct throughput to databases, 
The examiner interprets routing structured data items directly into a CAP data structure to be the claimed storing a library of terms in database, wherein the data structure is interpreted to be or include a database. The examiner also interprets selecting pre-identified content based on known terms, phrases, and semantics from data sources that include social media sites to be the claimed constraining the search of social media content to safety and wellness climate concerns wherein information from security and weather channels are interpreted to be the safety and well climate concerns.]; 
obtain or accessing an identification of an enterprise [Paragraph 0035, Figure 1, and Figure 2 teach content listener interface 204 is configured to receive content (e.g., data items) pushed from data sources 102b. For example, the content listener interface 204 may register to receive data items from one or more Twitter users, hashtags, and/or keywords. Thus, the content listener interface 204 receives data items as the information is generated. Paragraph 0064 teaches CAP processor 222 may further be ;
identify social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0027 and Figure 1 teaches the illustrated system 100 includes a moderation system 101 that receives information from data sources 102 via a network 103 (e.g., the Internet). The information includes structured and unstructured information. Paragraph 0039 and Figure 2 teach the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients. Paragraph 0044 and Figure 2 teach calibration processor 214 analyzes data items to determine common usage of terms, tone, and patterns for identifying which data items include relevant new information of concern (e.g., a government alert reporting a recent hijacking of a cargo vessel). The examiner interprets analyzed data items that are pulled from social media message/sources to be the based on one or more of the following:
A) detection of one or more terms from the library of terms in the social media content associated with safety concerns in 5 response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases. Paragraph 0022 teaches a dictionary comparison searches for particular words (e.g., Nuclear, Hostage, War, Hurricane, etc.) regardless of the context. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. The examiner interprets the information generated from data structures to be the claimed detected one or more terms from the library of terms. Paragraph 0052 teaches dictionary classifier 208 operates in conjunction with the content scorer 212 to determine either a total threat score or a dictionary threat score. The content scorer 212 determines a dictionary score based on individually weighted scores for matching pre-identified terms, phrases, or expressions. The scores may be weighted based on a number of occurrences of, for example, a matching term within a data item. The examiners interpretation of the library terms includes the pre-identified terms used in the matching/comparison/analysis to identify terms concerning content.], 
B) detection of one or more terms from the library of terms and one or more attributes in the social media content in response to an execution of a search, or 
C) detection of a combination of one or more enterprise-related10 search terms and one or more terms from the library of terms in the social media content in response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases. Paragraph 0022 teaches a dictionary comparison searches for particular words (e.g., Nuclear, Hostage, War, Hurricane, etc.) regardless of the context. Paragraph 0043 teaches a phrase that includes the word `nuclear` is weighted relatively higher when the context is North Korea or a terrorist organization compared to when the context is power generation. Paragraph 0058 teaches CAP processor 222 is configured to convert a data item (and/or the corresponding threat score) into a CAP data structure used as an alert by the decision system 108. To create a CAP data structure, the example CAP processor 222 formats at least some of the information within the data item into a CAP template. Paragraph 0064 teaches CAP processor 222 may further be configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The examiner interprets matching client employee names, facility locations, product names to be the claimed detection and searching for enterprise related terms analysis of phrases to be the claimed combination of enterprise-related search terms and the particular words such as one or more terms from the library of terms wherein the enterprise related terms are interpreted to be North Korea, terrorist organizations, or an enterprise associated with power generation.],
where identifying social media content that includes safety and wellness climate concerns is based on A), identify enterprise-relevant social media content that 15 includes safety and wellness climate concerns by determining an existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. Paragraph 0091 and Figure 8 teach a graphical example of a CAP data structure. The XML code (between Paragraph 0091 and 0092) includes a CAP data structure implemented as a series of instructions. It should be noted that the instructions include labels for the different fields, including urgency, certainty, category, and severity. In addition, the data structure includes fields for a description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>). The data structure also includes hyperlinks to additional information, which may be displayed as links in a graphical representation of the CAP data structure. Alternatively, the linked content may be shown in conjunction with the information provided in the CAP data structure. 
The examiner interprets the CAP data structure XML code containing labels for fields, including urgency, certainty, category, severity, description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>) to be representative of the claimed identification social media content including safety and wellness climate concerns based on A), identification of enterprise-relevant social media content, and the ,
where identifying social media content that includes safety and wellness climate concerns is based on B) and C), the identified social media content is 20 enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. Paragraph 0091 and Figure 8 teach a graphical example of a CAP data structure. The XML code (between Paragraph 0091 and 0092) includes a CAP data structure implemented as a series of instructions. It should be noted that the instructions include labels for the different fields, including urgency, certainty, category, and severity. In addition, the data structure 
The examiner interprets the CAP data structure XML code containing labels for fields, including urgency, certainty, category, severity, description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>) to be representative of the claimed identification social media content including safety and wellness climate concerns based on C), identification of enterprise-relevant social media content, and the existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns wherein the detected term from the pre-identified terms resulting from the content query interface searching websites and data sources is interpreted to be A). The CAP data structure used to render the graphical representation in Figure 8 representing data fields that show a relationship between the highlighted content of concern (nuclear) and the enterprise entity (Department of Homeland Security) as is interpreted to be the claimed identifying enterprise-relevant social media content that includes safety and wellness climate concerns wherein the XML code and Figure 8, although not explicitly, depicts what could reasonably include the claimed detected combination of enterprise-related search terms and terms from the library of terms. The CAP data structure is interpreted to also be configured to include weather (climate) in place of or in addition to security (safety) concerns.]; and 
aggregate and analyze information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., 
wherein the aggregate and analyze information includes: aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World 
Note: The examiner interprets compiling days, weeks, or years of data items reasonably anticipates aggregating information and aggregating the identified enterprise-relevant social media content, wherein the data items associated with a particular issue (weather, terror, political instability, etc.) is interpreted to reasonably anticipate the claimed aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content. Weather, terror, political instability, etc. are interpreted to be the claimed one or more of a plurality of topics, compiled training data comprising days, weeks, or years of received data items is interpreted to be the claimed formed aggregated social media content.];
 generating a trending alert a topic analysis value exceeds a threshold value Paragraph 0005 teaches a method includes determining a threat score for the data item by matching information associated with the data item to pre-identified information associated with a numerical value. The method further includes responsive to the threat score exceeding a predetermined threshold, creating a CAP data structure that includes at least a portion of the information associated with the data item and transmitting the Common Alerting Protocol data structure. Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. 
To further elaborate, the examiner interprets the pre-identified information associated with data items converted to CAP data structures to be the claimed identified enterprise- relevant social media content that includes safety and wellness climate concerns wherein the conversion to CAP data structures occurs as a result of the calibration process that includes identifying trends which anticipates the analyzing to detect a trend. Once the trend analysis is complete, it is decided that a CAP data 

Zahran discloses most of the limitation as set forth in the rejection of claim 23 but does not appear to expressly disclose in response to receiving a selection of one of the plurality of topics, displaying, via a graphical user interface, information on one of the aggregated social media content corresponding to the selected topic, wherein the information includes a magnitude or trend in a sentiment of members of a community associated with an enterprise, in response to receiving a selection one of the plurality of topics, monitoring a magnitude and a rate of change of a characteristic of the aggregated social media content corresponding to the selected topic, and trends for the user-selected topic when the monitored magnitude or rate of change.
Browning discloses: 
in response to receiving a selection of one of the plurality of topics, displaying, via a graphical user interface, information on one of the aggregated social media content corresponding to the selected topic, wherein the information includes a magnitude or trend in a sentiment of members of a community associated with an enterprise and trends for the user-selected topic when the monitored magnitude or rate of change [Column 3 Lines 51-64 teaches display of information may, for example, indicate multiple categories, and visually indicate information about relative or absolute values for respective categories based on each of multiple selected factors, such as based on use of one or more of the following information for a displayed representation of a category: size, horizontal location, vertical location, color, an associated halo (or shadow), horizontal movement, vertical movement, displayed tags or other visual indicators, etc. —as one example, such information may be provided for a current time period and/or next future time period and for selected factors that include total quantity of constituent 
Note: The examiner interprets the user selecting a topic, such as “Nature” from the list of topics displayed in the GUI to read on the claimed receiving a selection of one of the plurality of topics. Display information updated to reflect the corresponding selected “Nature” topic is interpreted to read on the claimed in response to receiving a selection. Users of the social networking sites is interpreted to be the claimed members of a community associated with an enterprise, wherein users associated with one of the one or more social networking sites is interpreted to be the community. Obtaining corresponding content items to store such information for subsequent analysis is interpreted to read on the claimed information on one of the aggregated social media content and display information derived from the obtained comments to reflect the selected topic is interpreted to read on the claimed displaying information corresponding to the selected topic. The displayed information based on a selected topic that includes total quantity of comments and sentiment trend prediction analysis is interpreted to read on the claimed the information includes a magnitude or trend in a sentiment, wherein the trend prediction analysis involving the sentiment of obtained comments is interpreted to read on the claimed trend in a sentiment of members (users), the size of shapes/fonts displayed in Fig. 2M is interpreted to be indicative the claimed magnitude in a sentiment (see Figure 2L Negative/Positive Sentiment), comments from the social media site are interpreted to be the claimed social media content, and rate of change over time is reasonably interpreted to include the claimed monitoring.]; and 
in response to receiving a selection one of the plurality of topics, monitoring a magnitude and a rate of change of a characteristic of the aggregated social media content corresponding to the selected topic [Column 3 Lines 51-64 teaches display of information may, for example, indicate multiple categories, and visually indicate information about relative or absolute values for respective categories based on each of multiple selected factors, such as based on use of one or more of the following information for a displayed representation of a category: size, horizontal location, vertical location, color, an associated halo (or shadow), horizontal movement, vertical movement, displayed tags or other visual indicators, etc. —as one example, such information may be provided for a current time period and/or next future time period and for selected factors that include total quantity of constituent content items, rate of change in total quantity, and aggregate sentiment. Figure 2M:1720 and Column 27 Lines 12-21 teach the GUI controls 1720 include information about various topics or other attributes that are shared across multiple categories and/or classifications, with each such topic or other attribute being user-selectable in the current example. Thus, for example, if the user were to select the “Nature” control 1720, the display of information in the GUI 1700 may be updated to reflect one or more comment groups corresponding to the “Nature” topic across the current classification 1605a and categories 1610.  Column 27 Lines 25-30 teach additional information for a selected shared topic or attribute may further be retrieved and displayed in some environments, such as to indicate changes in distributed group discussions involving the shared topic or other attribute, such as changes over time and/or between categories and/or between classifications. Column 31 lines 50-60 teach  the large size of the first comment group 2020b indicates a relatively large quantity of constituent content items; the absence of a prediction halo indicates that a change in quantity is not predicted for the one or more future time periods of interest; the centered horizontal location indicates that a neutral sentiment currently exists for the first comment group; and the centered vertical location as well as color indicates 
Note: The examiner interprets the rate of change over time to reasonably includes the claimed monitoring a magnitude and rate of change over time of a characteristic, wherein quantity is interpreted to read on the claimed magnitude, quantity is also interpreted to be the claimed characteristic of the aggregated social media content corresponding to the selected topic, and the obtained comments corresponding to the selected topic as part of the GUI is interpreted to be the claimed aggregated social media content corresponding to the selected topic.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran, by incorporating a user selectable topic out of a plurality topics and displaying information associated with the selected via the GUI (see Browning Column 3 Lines 51-64, Column 4 Lines 34-51, Column 8 Lines 51-54, Figure 2M:1720 and Column 27 Lines 12-21, Column 27 Lines 41-45, and Column 29 Lines 7-16), because both applications are directed to social media content analysis; incorporating a user selectable topic out of a plurality topics and displaying information associated with the selected via the GUI provide various types of benefits to various entities, such as people planning for attendance at inauguration-related activities, companies that are offering products or services affected by inauguration-related activities, news organizations or other entities that track interest in political topics, etc (see Browning Column 16 Lines 33-38).

Claim(s) 14-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahran. (U.S. Publication No.: US 20140283055 A1) hereinafter Zahran, in view of Browning et al. (U.S. Patent No.: 9552399 B1) hereinafter Browning, and further in view of Canal (U.S. Publication No.: 20140324719 A1) hereinafter Canal.
s to claim 14:
Zahran discloses:
A method for identifying security, safety, and wellness climate concerns from social media content, the method comprising [Paragraph 0005 and 0016 teaches a method for providing alerts and structured information, and in particular, to provide structured information based at least in part on unstructured information. Paragraph 0017 teaches unstructured information includes, for example general webpage information, audio/visual information, metadata, and social media content. Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0034 and Figure 2 teach a content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources 102a. Paragraph 0039 teaches the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients. The examiner interprets unstructured social media content includes weather information from web browsers and RSS feeds which in turn, information from security channels and weather channels is interpreted to be safety and wellness climate concerns.]:
storing a library of terms in a database, the library of terms including threatening content terms and safety and wellness climate concern terms, the threatening content terms including terms to constrain searching of social media content to threatening content associated with imminent safety and security threats and the safety and wellness climate concern terms including terms to constrain searching of social media content to safety and wellness climate concerns content that are associated with a safety and wellness-related [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0026 teaches data structures generated by the moderation system may be created for virtually any format for direct throughput to databases, flat files (e.g., Excel files), RSS feeds, or other format schema (e.g., XML). Paragraph 0027 and Figure 1 teaches the illustrated system 100 includes a moderation system 101 that receives information from data sources 102 via a network 103 (e.g., the Internet). The information includes structured and unstructured information. Paragraph 0021 teaches for each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis includes a semantic comparison of words or phrases within the data item to pre-identified semantic words or phrases, which are each assigned a weighted score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases, which are also each assigned a weighted score. Paragraph 0038 teaches the moderation system routes structured data items directly for generation into a CAP (or other specified type) data structure. Paragraph 0039 and Figure 2 teach the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients. 
;
15 obtaining or accessing an identification of an enterprise [Paragraph 0035, Figure 1, and Figure 2 teach content listener interface 204 is configured to receive content (e.g., data items) pushed from data sources 102b. For example, the content listener interface 204 may register to receive data items from one or more Twitter users, hashtags, and/or keywords. Thus, the content listener interface 204 receives data items as the information is generated. Paragraph 0064 teaches CAP processor 222 may further be configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. The examiner interprets registering to receive data to be the claimed obtaining an identification of an enterprise wherein, although not explicitly stated, the identification is obtaining through registration and the enterprise interpreted to be Twitter. The examiner also notes the interpretation of enterprise could be a school, organization, entity, or client of the system wherein client name is interpreted to be the identification of an enterprise.];  
identifying social media content that includes threatening content or safety and wellness 20 climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are based on one or more of the following:
A) detection of one or more terms from the threatening content library of terms in the social media content or detection of one or more terms from the safety and wellness library of terms associated with safety concerns, in response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within , 25 
B) detection of one or more terms from the threatening content library of terms or the safety and wellness library of terms and one or more attributes in the social media content in response to an execution of a search, or MEL 27982501v.1 69 125889-00302 
C) detection of a combination of one or more enterprise-related search terms and one or more terms from the threatening content library of terms or the safety and wellness library of terms in the social media content in response to an execution of a search [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases. Paragraph 0022 teaches a dictionary comparison searches for particular words (e.g., Nuclear, Hostage, War, Hurricane, etc.) regardless of the ,
where identifying social media content that includes threatening content or safety and wellness climate concerns is based on A), identifying enterprise-relevant social media content that includes the threatening content or safety and wellness climate concerns by determining an existence of a relationship between the enterprise and the identified social media content that includes threatening content or safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane 
The examiner interprets the CAP data structure XML code containing labels for fields, including urgency, certainty, category, severity, description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>) to be representative of the claimed identification social media content including safety and wellness climate concerns based on A), identification of enterprise-relevant social media content, and the existence of a relationship between the enterprise and the identified social media content that includes safety and wellness climate concerns wherein the detected term from the pre-identified terms resulting from the content query interface searching websites and data sources is interpreted to be A). The CAP data structure used to render the graphical representation in Figure 8 representing data fields that show a relationship between the highlighted content of concern (nuclear) and the enterprise entity (Department of Homeland Security) as is interpreted to be the claimed identifying enterprise-relevant social media content that includes safety and wellness climate concerns wherein the XML code wherein ,10 
where identifying social media content that includes threatening content or safety and wellness climate concerns is based on B) or C), the identified social media content is enterprise-relevant social media content that includes threatening content or safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc. Paragraph 0034 teaches content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources. Paragraph 0091 and Figure 8 teach a graphical example of a CAP data structure. The XML code (between Paragraph 0091 and 0092) includes a CAP data structure implemented as a series of instructions. It should be noted that the instructions include labels for the different fields, including urgency, certainty, category, and severity. In addition, the data structure includes fields for a description, a headline, a time a corresponding data item was transmitted (e.g., <sent>) from a data source, and an identifier of the data source (e.g., <senderName>). The data structure also includes hyperlinks to additional information, which may be displayed as links in a graphical representation of the CAP data structure. Alternatively, the linked content may be shown in conjunction with the information provided in the CAP data structure. 
; 
where the identified enterprise-related social media content that includes threatening 15 content or safety and wellness climate concerns includes safety and wellness climate concerns, aggregating and analyzing information regarding the social media content in the enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather ; and 
where the identified enterprise-related social media content that includes threatening 20 content or safety and wellness climate concerns includes threatening content, transmitting an alert to a device associated with the enterprise [The decision system 108 aggregates CAP alerts 106 to determine whether there is a security or safety risk for one or more subscribing clients. The decision system 108 may operate as a combination of machine intelligence with human operators to determine when a situation warrants action. If the decision system 108 determines that a client is at risk, the decision system 108 transmits one or more alerts to, for example, a client device].
wherein identifying enterprise-related social media content that includes safety and wellness climate concerns includes selection of a first template that collects one or more terms from the library of terms and a first algorithm for processing social media content that contains the one or more terms from the first template in a manner indicating the social media content is safety and wellness climate concern [Paragraph 0027 and Figure 1 teaches the illustrated system 100 includes a moderation system 101 that receives information from data sources 102 via a network 103 (e.g., the Internet). The information includes structured and unstructured information. Paragraph 0021 teaches for each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis includes a semantic comparison of words or phrases within the data item to pre-identified semantic words or phrases, which are each assigned a weighted score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases, which are also each assigned a weighted score. Paragraph 0038 teaches the moderation system routes structured data items directly for generation into a CAP (or other specified type) data structure. Paragraph 0039 and Figure 2 teach the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients. The pre-identified content may also be selected or acquired from external resources (e.g., online dictionaries). Paragraph 0081 teaches the data structure 700 of FIG. 7 also includes a `Dictionary` section that identifies terms from the data item 104 of FIG. 6 that match pre-identified terms having associated threat scores. Paragraph 0043 teaches a phrase that includes the word `nuclear` is weighted relatively higher when the context is North Korea or a terrorist organization compared to when the context is power generation. Paragraph 0058 teaches CAP processor 222 is configured to convert a data item (and/or the corresponding threat score) into a CAP data structure used as an alert by the decision system 108. To create a CAP data structure, the example CAP processor 222 formats at least some of the information within the data item into a CAP template. Paragraph 0064 teaches CAP processor 222 may further be configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. Paragraph 0041 
Note: The examiner interprets the pre-identified content be selected or acquired from external resources (e.g., online dictionaries) used to find matching terms/words from text that may be of concern for a user (enterprise-related social media content that includes safety and wellness climate concerns) reads on the claimed selection of a first template that collects one or more terms from the library of terms, wherein the pre-identified content selected from a plurality of online dictionaries is interpreted to be the selected first template. The examiner also interprets matching client employee names, facility locations, product names to be the claimed identifying enterprise related terms analysis of phrases to be to collect enterprise-related search terms and the particular words such as one or more terms from the library of terms wherein the enterprise related terms are interpreted to be North Korea, terrorist organizations, or an enterprise associated with power generation. The one or more machine learning algorithms including a Waikato Environment for Knowledge Analysis ("Weka") algorithm to match pre-identified content to content within data items is interpreted to read on the claimed a first algorithm for processing social media content that contains the one or more terms from the first template in a manner indicating the social media content is safety and wellness climate. One or more machine learning algorithms including a Waikato Environment for Knowledge Analysis ("Weka") algorithm is interpreted to must include the claimed first algorithm for processing social media content that contains the one or more terms from the first template in a manner indicating the social media content is safety and wellness climate concern and the pre-identified content used to find relevant content data items is interpreted read on the claimed one or more terms from the first template in a manner indicating the social media content is safety and wellness climate concern.]; 
wherein identifying enterprise-related social media content that includes threatening content includes selection of a second template that collects one or more terms from the library of terms and a second algorithm for processing social media content that contains the one or more terms from the second template in a manner indicating the social media content rises to the level of-threatening content [Paragraph 0027 and Figure 1 teaches the illustrated system 100 includes a moderation system 101 that receives information from data sources 102 via a network 103 (e.g., the Internet). The information includes structured and unstructured information. Paragraph 0021 teaches for each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis includes a semantic comparison of words or phrases within the data item to pre-identified semantic words or phrases, which are each assigned a weighted score. The analysis also includes a dictionary comparison of words or phrases within the data item to pre-identified dictionary words or phrases, which are also each assigned a weighted score. Paragraph 0038 teaches the moderation system routes structured data items directly for generation into a CAP (or other specified type) data structure. Paragraph 0039 and Figure 2 teach the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients. The pre-identified content may also be selected or acquired from external resources (e.g., online dictionaries). Paragraph 0081 teaches the data structure 700 of FIG. 7 also includes a `Dictionary` section that identifies terms from the data item 104 of FIG. 6 that match pre-identified terms having associated threat scores. Paragraph 0043 teaches a phrase that includes the word `nuclear` is weighted relatively higher when the context is North Korea or a terrorist organization compared to when the context is power generation. Paragraph 0058 teaches CAP processor 222 is configured to convert a data item (and/or the corresponding threat score) into a CAP data structure used as an alert by the decision system 108. To create a CAP data structure, the example CAP processor 222 formats at least some of the information within the data item into a CAP template. Paragraph 0064 
Note: The examiner interprets the pre-identified content be selected or acquired from external resources (e.g., online dictionaries) used to find matching terms/words from text that may be of concern for a user (enterprise-related social media content that includes safety and wellness climate concerns) reads on the claimed selection of a second template that collects one or more terms from the library of terms, wherein the pre-identified content selected from a plurality of online dictionaries is interpreted to include selecting one or more pre-identified dictionary words from a plurality of online dictionaries which reasonably includes a first and second pre-identified dictionary word (a first and second pre-identified content), one for each semantic comparison of words or phrases within a data item. The examiner also interprets matching client employee names, facility locations, product names to be the claimed identifying enterprise related terms analysis of phrases to be to collect enterprise-related search terms and the particular words such as one or more terms from the library of terms wherein the enterprise related terms are interpreted to be North Korea, terrorist organizations, or an enterprise associated with power generation. The one or more machine learning algorithms including a Waikato Environment for Knowledge Analysis ("Weka") algorithm to match pre-identified content to content within data items is interpreted to read on the claimed a second algorithm for processing social media content that contains the one or more terms from the first template in a manner indicating the social media content rises to the level of-threatening content, wherein the examiner interprets the social  is interpreted to reasonably include a first algorithm and a second algorithm out of the plurality of the plurality of algorithms, wherein either or all of the plurality of algorithms are interpreted to be a Weka algorithm. 

Zahran discloses most of the limitation as set forth in the rejection of claim 14 but does not appear to expressly disclose sentiment of members of a community associated with an enterprise.
Browning discloses:
sentiment of members of a community associated with an enterprise [Column 3 Lines 51-64 teaches display of information may, for example, indicate multiple categories, and visually indicate information about relative or absolute values for respective categories based on each of multiple selected factors, such as based on use of one or more of the following information for a displayed representation of a category: size, horizontal location, vertical location, color, an associated halo (or shadow), horizontal movement, vertical movement, displayed tags or other visual indicators, etc. —as one example, such information may be provided for a current time period and/or next future time 
Note: The examiner interprets the displayed information based on a selected topic that includes total quantity of comments and sentiment trend prediction analysis is interpreted to read on the claimed sentiment of members of a community associated with an enterprise, wherein the sentiment analysis is based on comments received from users, therefore the users of the social media sites are interpreted to be the claimed members of a community associated with an enterprise.)] 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran, by incorporating sentiment analysis based on comments from users of social media 
 
Zahran and Browning disclose most of the limitation as set forth in the rejection of claim 14 but does not appear to expressly disclose wherein execution of the first algorithm includes searching for combinations of nouns and verbs from the library of terms located within a first number of words of each other within social media content and wherein execution of the second algorithm includes searching for combinations of nouns and verbs from the library of terms located within a second number of words of each other within social media content, the second number of words being less than the first number of words.
Canal discloses:
wherein execution of the first algorithm includes searching for combinations of nouns and verbs from the library of terms located within a first number of words of each other within social media content [Paragraph 0003 teaches the invention may include novel algorithms. Paragraph 0022 teaches in addition to, using and processing the list 406 of threatening words and/or phrases, application server 308 may run an algorithm that determines whether a group of words, or a phrase, is indicative of harm to a person. Application server 308 may search, within a predetermined number of words of the action verb, for either a noun identifying at least one person; or a time of day or time period… finding both the action verb and the noun or time indication nearby the action verb... the algorithm is not limited to ascertaining that a single word, or string of consecutive words, matches a 
Note: The examiner interprets novel algorithms to must include the claimed first algorithm. Search, within a predetermined number of words of the action verb, for either a noun identifying at least one person; or a time of day or time period… finding both the action verb and the noun or time indication nearby the action verb is interpreted to read on the claimed searching for combinations of nouns and verbs from the library of terms located within a first number of words of each other within social media content, wherein the search uses an algorithm to locate threatening words and/or phrases (nouns and verbs) within a predetermined number of words reads on the claimed searching with a first number of words within social media content. The cited predetermined number of words or “distances” is reasonably interpreted to be a plurality of distances that must include the claimed first number of words.] and 
wherein execution of the second algorithm includes searching for combinations of nouns and verbs from the library of terms located within a second number of words of each other within social media content, the second number of words being less than the first number of words [Paragraph 0003 teaches the invention may include novel algorithms. Paragraph 0022 teaches in addition to, using and processing the list 406 of threatening words and/or phrases, application server 308 may run an algorithm that determines whether a group of words, or a phrase, is indicative of harm to a person. Application server 308 may search, within a predetermined number of words of the action verb, for either a noun identifying at least one person; or a time of day or time period… finding both the action verb and the noun or time indication nearby the action verb... the algorithm is not limited to ascertaining that a single word, or string of consecutive words, matches a word or string of words on a 
Note: The examiner interprets novel algorithms to must include the claimed second algorithm, wherein algorithms is interpreted to include a plurality of algorithms. Search, within a predetermined number of words of the action verb, for either a noun identifying at least one person; or a time of day or time period… finding both the action verb and the noun or time indication nearby the action verb is interpreted to read on the claimed searching for combinations of nouns and verbs from the library of terms located within a second number of words of each other within social media content, wherein the search uses an algorithm to locate threatening words and/or phrases (nouns and verbs) within a predetermined number of words reads on the claimed searching with a second number of words within social media content. The cited predetermined number of words or “distances” is reasonably interpreted to be a plurality of distances that must include a plurality of predetermined number of words, one predetermined number of words for each of the plurality of distances, therefore plurality of determined number of words must include the claimed second number of words. The examiner interprets a plurality of distances must reasonably include a distance that is less or more than the other distance, therefore the examiner reasonably interprets the cited plurality of predetermined number of words and “distances” reasonably includes at least one of the plurality of predetermined number of words is less than the other predetermined number of words, therefore interprets either the first or second predetermined number of words is less than the other predetermined number of words.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran and Browning, by incorporating novel algorithms searching within a predetermined 

As to claim 15:
Zahran discloses:
The method of claim 14, wherein the one or more attributes establish a relationship between the social media content and the enterprise [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis includes a semantic comparison of words or phrases within the data item to pre-identified semantic words or phrases. The analysis may further include a determination of one or more geographic (or logical) locations associated with the data item. Paragraph 0064 and Figure 2 teach CAP processor 222 configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 matches client employee names, client facility locations, client product names, etc. to information within a data item. The CAP processor 222 may identify that all CAP data structures associated with Nogales, Mexico are to be transmitted to client(s) with a manufacturing plant within that city. The CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. The examiner interprets geographic locations to be the claimed one or more attributes wherein locations are represented by a determination of client facility locations. The CAP data structure’s inclusion of associated clients is interpreted to be the claimed established relationship .

As to claim 16:
Zahran discloses:
The method of claim 15, wherein the one or more attributes includes one or more of: a 25 geo-location associated with the social media content, information regarding an author of the social media content, metadata of the social media content [Paragraph 0021 teaches a moderation system receives (or requests) unstructured information from many different information sources. The moderation system may also receive structured information. For each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score. The analysis includes a semantic comparison of words or phrases within the data item to pre-identified semantic words or phrases. The analysis may further include a determination of one or more geographic (or logical) locations associated with the data item. Paragraph 0064 and Figure 2 teach CAP processor 222 configured to determine which client(s) is associated with a CAP data structure. To determine the client, the CAP processor 222 matches client employee names, client facility locations, client product names, etc. to information within a data item. The CAP processor 222 may identify that all CAP data structures associated with Nogales, Mexico are to be transmitted to client(s) with a manufacturing plant within that city. The CAP processor 222 may include within the CAP data structure the name(s) of the associated clients. The examiner interprets geographic locations to be the claimed one or more attributes wherein locations are represented by a determination of client facility locations. The CAP data structure’s inclusion of associated clients is interpreted to be the claimed established relationship between the social media content, contained in the CAP data structured/data item, and the client (the enterprise)].


As to claim 19:
Zahran discloses:
The method of claim 14, further comprising automatically executing by the processor, searches for one or more terms from the library of terms in social media content at periodic time intervals [Paragraph 0034, Figure 1, and Figure 2 teach to compile information from data sources 102, the example moderation system 101 includes a content query interface 202 and a content listener interface 204. The example content query interface 202 is configured to search websites (and other Internet accessible content) for information (structured and unstructured) generated by the data sources 102a. The content query interface 202 may also subscribe to data sources 102a from which data items are periodically pulled. For example, the content query interface 202 may be configured to access and pull data items from different data sources at different time intervals such that more relevant websites and data feeds are accessed more frequently.]

As to claim 20:
Zahran discloses:
The method of claim 14, wherein the one or more enterprise-related search terms include one or more search terms provided by the enterprise [Paragraph 0064 teaches the CAP processor 222 may match client employee names, client facility locations, client product names, etc. to information within a data item. The examiner interprets the client to be the claimed enterprise and the employee names, client facility locations, client product names to be the provided enterprise-related search terms wherein matching client information to data items is interpreted to be the claimed search.]


Zahran discloses:
The method of claim 14, wherein the one or more enterprise-related search terms are stored in a database [Paragraph 0005 teaches creating a CAP data structure that includes at least a portion of the information associated with the data item. Paragraph 0050 teaches a dictionary classifier 208 of FIG. 2 is configured to compare terms (or phrases) with data items to a data structure 218 that includes pre-identified terms (or phrases). Paragraph 0051 teaches data structure 218 of FIG. 2 may be implemented by any computer-readable medium, including RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media. Paragraph 0069 teaches any type of suitable data structure (e.g., a flat file data structure, a relational database, a tree data structure, etc.) may be used. The examiner interprets the one or more search terms to be the pre-identified terms used to compare terms within a data structure to be the claimed one or more search terms wherein the data structure that includes pre-identified terms or phrases is or can be a relational database.]

As to claim 22:
Zahran discloses:
The method of claim 14, wherein terms in the threatening content or safety and wellness library are organized into topics [Paragraph 0037, Figure 1, and Figure 2 teach moderation system 101 includes analysis components (e.g., a semantic classifier 206, a dictionary classifier 208, a location identifier 210, and a content scorer 212). These components are configured to analyze the data items for content that matches pre-identified content. Paragraph 0042 and Figure 2 teach semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items 

Claim 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zahran. (U.S. Publication No.: US 20140283055 A1) hereinafter Zahran, in view of Browning et al. (U.S. Patent No.: 9552399 B1) hereinafter Browning, and further in view of Park et al. (U.S. Publication No.: 20160337291 A1) hereinafter Park. 
As to claim 4:
Zahran discloses:
The method of claim 1, wherein information
the identified enterprise-10relevant social media content that includes safety and wellness climate concerns prior to aggregation and analysis of the information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns [Paragraph 0020 teaches unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and .

Zahran and Browning disclose most of the limitation as set forth in the rejection of claim 1 and some of 4 but does not appear to expressly disclose information identifying an author of the social media content is removed or redacted from the information.
Park discloses:
information identifying an author of the social media content is removed or redacted from the information [Paragraph 0032 teaches messages may be displayed on a messaging application executing on a terminal. Plurality of messages may be displayed on a social media service being rendered on a terminal.  Paragraph 0130 teaches the messages are replaced with a blank space or a placeholder image or text as shown in FIG. 8C. Related metadata, such as sender identity and timestamps, may also be 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran and Browning, by incorporating redacting sender identity from the social media content (see Park Paragraph 0032, 0130, and 0171), because all three applications are directed to social media content analysis; configuring the moderation system to redact information from the social media content that includes sender information provides a better way of conveniently and securely processing messages. (see Park Paragraph 0008).

As to claim 17:
Zahran discloses:
The method of claim 14, wherein information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns MEL 27982501v.1 70 125889-00302 prior to aggregation and analysis of the information regarding the identified enterprise- relevant social media content that includes safety and wellness climate concerns [Paragraph 0031 teaches the decision system 108 aggregates CAP alerts 106 to determine whether there is a security or safety risk for one or more subscribing clients. Paragraph 0055 and Figure 2 teach data items that have a threat score that is below a certain threshold are routed to a content remover 220, which is configured to purge or delete the data item. Paragraph 0057 and Figure 2 teach personnel associated with the moderator 216 review and determine whether data items are routed to the content remover 220 or promoted to a CAP alert. The examiner interprets the data item to include the claimed information identifying an author of the social media content and routing data items to the content remover instead of promoting it to a CAP alert is 

Park discloses:
identifying an author of the social media content is removed or redacted from the information [Paragraph 0032 teaches messages may be displayed on a messaging application executing on a terminal. Plurality of messages may be displayed on a social media service being rendered on a terminal.  Paragraph 0130 teaches the messages are replaced with a blank space or a placeholder image or text as shown in FIG. 8C. Related metadata, such as sender identity and timestamps, may also be redacted. Paragraph 0171 teaches author of the message does not approve the share approval request, the landing page module 236 may provide a redacted landing page that has the content of the shared messages redacted.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran, by incorporating redacting sender identity from the social media content (see Park Paragraph 0032, 0130, and 0171), because both applications are directed to social media content analysis; configuring the moderation system to redact information from the social media content that includes sender information provides a better way of conveniently and securely processing messages. (see Park Paragraph 0008).

As to claim 18:
Zahran discloses:
The method of claim 14, further comprising displaying results of the aggregation and analysis of information regarding the identified enterprise-relevant social media content that 5 includes safety and wellness climate concerns via a graphical user interface, wherein regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns prior to displaying results of the aggregation and analysis via a graphical user interface [Paragraph 0031 and Figure 1 teaches the decision system 108 aggregates CAP alerts 106 to determine whether there is a security or safety risk for one or more subscribing clients. If the decision system 108 determines that a client is at risk, the decision system 108 transmits one or more alerts to, for example, a client device 110 (e.g., any smartphone, tablet computer, laptop, personal computer, server used by a client), a client 112 (e.g., individuals or an organization), or a security agency 114 hired to protect the client 112. Paragraph 0055 and Figure 2 teach data items that have a threat score that is below a certain threshold are routed to a content remover 220, which is configured to purge or delete the data item. Paragraph 0057 and Figure 2 teach personnel associated with the moderator 216 review and determine whether data items are routed to the content remover 220 or promoted to a CAP alert. The examiner interprets the data item to include the claimed information identifying an author of the social media content and routing data items to the content remover instead of promoting it to a CAP alert is interpreted to be the prior to aggregation and analysis of the information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns. Transmitting one or more alerts resulting from aggregation and determination of the CAP alerts to the client to device is interpreted to be the displaying results of the aggregation and analysis.]

Park also discloses:
information identifying the author of the social media content is removed or redacted from the information [Paragraph 0032 teaches messages may be displayed on a messaging application executing on a terminal. Plurality of messages may be displayed on a social media service being rendered on a terminal.  Paragraph 0130 teaches the messages are replaced with a blank space or a 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran, by incorporating redacting sender identity from the social media content (see Park Paragraph 0032, 0130, and 0171), because both applications are directed to social media content analysis; configuring the moderation system to redact information from the social media content that includes sender information provides a better way of conveniently and securely processing messages. (see Park Paragraph 0008).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zahran. (U.S. Publication No.: US 20140283055 A1) hereinafter Zahran, in view of Browning et al. (U.S. Patent No.: 9552399 B1) hereinafter Browning, and further in view Park et al. (U.S. Publication No.: 20160337291 A1) hereinafter Park. 
As to claim 5:
Zahran discloses:
The method of claim 41, further comprising displaying results of the aggregation and analysis of information regarding the identified enterprise-relevant social media content that 15 includes safety and wellness climate concerns via a graphical user interface, wherein from the information regarding the identified enterprise-relevant social media content that includes safety and wellness climate concerns prior to displaying results of the aggregation and analysis via a graphical user interface [Paragraph 0020 teaches unstructured information is generated by information sources including 

Zahran discloses most of the limitation as set forth in the rejection of claim 5 but does not appear to expressly disclose information identifying an author of the social media content is removed or redacted.
Park discloses:
information identifying the author of the social media content is removed or redacted [Paragraph 0032 teaches messages may be displayed on a messaging application executing on a terminal. Plurality of messages may be displayed on a social media service being rendered on a terminal.  Paragraph 0130 teaches the messages are replaced with a blank space or a placeholder image or text as shown in FIG. 8C. Related metadata, such as sender identity and timestamps, may also be redacted. Paragraph 0171 teaches author of the message does not approve the share approval request, the landing page module 236 may provide a redacted landing page that has the content of the shared messages redacted.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zahran, by incorporating redacting sender identity from the social media content (see Park Paragraph 0032, 0130, and 0171), because both applications are directed to social media content analysis; configuring the moderation system to redact information from the social media content that includes sender information provides a better way of conveniently and securely processing messages. (see Park Paragraph 0008).

Response to Arguments
The following is in response to Applicant’s arguments filed on November 18, 2020. Applicant’s arguments regarding amended claims have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.
Applicant presents the following arguments in November 18, 2020 remarks page 12:
“Nor does Zahran teach, "aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content." Instead, it merely aggregates by client. See, e.g., Zahran para [0031].”

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered but they are not persuasive. Zahran’s disclosure of a method for providing alerts based on unstructured information sufficiently discloses the current claim language "aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content." (see Paragraph 0020, 0021, and 0042). Unstructured information is generated by information sources including information channels and data feeds (e.g., RSS) wherein information channels are websites that provide information for display in a web browser. For example, media channels can include CNN, BBC, and MSNBC, security channels can include CHP, the Department of Homeland Security, and the Central Intelligence Agency, and weather channels can include the World Meteorological Organization, the Weather Channel, and the National Hurricane Center. Information channels can also include social media websites operated by, for example, Facebook, Twitter, Foursquare, Google, etc (see Paragraph 0020). Each piece of unstructured information (e.g., a data item) (see Paragraph 0021). Example semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified. For example, the calibration processor 214 compiles two or three weeks of data items associated with a particular issue (e.g., weather, terror, political instability, etc.) (see Paragraph 0042). The examiner interprets compiling days, weeks, or years of data items reasonably anticipates aggregating information and aggregating the identified enterprise-relevant social media content, wherein the data items associated with a particular issue (weather, terror, political instability, etc.) is interpreted to reasonably anticipate the claimed aggregating the identified enterprise-relevant social media content by one or more of a plurality of topics to form aggregated social media content. Weather, terror, political instability, etc. are interpreted to be the claimed one or more of a plurality of topics, 

Applicant presents the following arguments in November 18, 2020 remarks page 13:
“Zahran is deficient with respect to claim 9 at least because it does not teach a library of terms organized into a plurality of topics including the specific topics recited in claim 9. Nor does it teach applying different algorithms according to topic as recited in claim 9.”

Applicant’s arguments have been fully considered but they are not persuasive. Zahran’s disclosure of a method for providing alerts based on unstructured information sufficiently discloses the current amended claim language of claim 9 “wherein terms in the library are organized into the plurality of topics and each topic includes an algorithm used to combine the one or more enterprise-related search terms with the one or more terms from the library under the respective topic, wherein an algorithm for one or more of the topics is different for an algorithm for another of the topics, wherein the plurality of topics include one or more of shooter fandom, bullying, harm to others, self-harm, and sexual violence” (see Paragraph 0021, Paragraph 0042 and Figure 2, and Paragraph 0046). Each piece of unstructured information (e.g., a data item) the example moderation system performs an analysis to determine a threat score (see Paragraph 0021). The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items. For example, the semantic classifier 206 may include a Waikato Environment for Knowledge Analysis ("Weka") algorithm to match pre-identified content to content within data items (see Paragraph 0041). Semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.L.E./Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169